HUTCHESON, Circuit Judge
(concurring -specially).
I concur in the result and with all that is said in the opinion. In view, however, of the over-emphasis in the argument upon stark power, the under-emphasis upon the citizen’s constitutional rights, when the cause was submitted to us, I de-sire to add a few words.
Notwithstanding the changing climate of opinion in some governmental circles and the strange and repugnant trend there toward statism and rule by fiat, the Constitution is still the basic law. No matter, then, what statutes may be enacted, what regulations imposed, what actions taken by governmental agencies, the courts must be ever on the alert to preserve and protect constitutional rights.
I will agree that the rights and duties of citizen and government are mutual and that -it is on a two way street that one arrives at them. I will agree, too, that sometimes a citizen is obstructive beyond his rights, uncooperative where he ought to be cooperative, I cannot, though, agree that such conduct on the part of the citizen ought to, or does confer unconstitutional powers upon an -agency of the government. It is only where the citizen and the government come in conflict that the real value of constitutional rights appears. It is only because in the American way of life a free m-an is one who knows his rights and, knowing, dares maintain them that the American Constitution has been, -and will continue -to be, more than a scrap of paper, that constitutional government has been, and will continue to be, a reality here.
Whenever then a citizen and a government agency are in -conflict in the courts, three paramount considerations must be ever kept in mind. These are: (1) “Arbitrary power and the rule of the Constitution cannot both exist”; (2) The burden is on the agency to establish, not upon the citizen to overthrow, the agency’s claim of power; and (3) A court must not -permit -its wr-its and decrees to be written l-arge for it, -it must frame -them for itself precisely and w-ith the utmost care. If its writs and decrees are framed under Constitutional principles to grant the necessary relief, -avoiding not only 'harsh and oppressive, but unnecessary a-nd unreasonable, restraints and compulsions, neither -agency nor citizen may complain. For more than this cannot be required of a citizen. Less than this will not suffice.